IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-11213
                        Conference Calendar
                         __________________


DARRELL LENARD BATES,

                                     Plaintiff-Appellant,

versus

BILL LONG, District Clerk;
JOHN VANCE, District Attorney,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-2631-H
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Darrell Lenard Bates challenges the district court's

dismissal, with prejudice, of his civil rights complaint as

frivolous pursuant to 28 U.S.C. § 1915(d).    We have reviewed the

record and find no error in the magistrate judge's analysis.

     Bates' argument that the district court erred by failing to

consider his complaint as a petition for the writ of habeas

corpus is directly contradicted by Bates' contentions before the

district court, and we do not address the argument because it is

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-11213
                                -2-

made for the first time on appeal.   See Highlands Ins. Co. v.

National Union Fire Ins. Co., 27 F.3d 1027, 1031-32 (5th Cir.

1994), cert. denied, 115 S. Ct. 903 (1995).

     Bates' request for appointed counsel is DENIED as moot.

     This appeal is frivolous and therefore is DISMISSED.     See

5th Cir. R. 42.2.   We caution Bates that any additional frivolous

appeals filed by him will invite the imposition of sanctions.       To

avoid sanctions, Bates is further cautioned to review all pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED.   ADMONITION ISSUED.